           Case 20-30599 Document 17 Filed in TXSB on 03/10/20 Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 In re:                                           §                Case No. 20-30599
                                                  §                   (Chapter 7)
           Debra Denese Williams,                 §
                                                  §
           Debtor.                                §

  DEBTOR’S OPPOSITION TO MOTION FOR RELIEF FROM STAY REGARDING
             EXEMPT PROPERTY FILED BY MIDFIRST BANK

          NOW COMES debtor Debra Denese Williams (“Debtor”) and hereby files this

Opposition to the Motion for Relief from Stay Regarding Exempt Property filed by Midfirst

Bank (“Motion”), in connection with Debtor’s residence, the real property located at 24639

Lakecrest Bend Drive, Katy, TX 77493 (“Residence”). The Motion is based on the grounds that

Debtor failed to make pre-petition payments in the amount of $12,866.30 to movant Midfirst

Bank (“Movant”).

          Debtor opposes the Motion because she intends to and believes she has the financial

means to propose a Chapter 13 Plan which will cure the arrears owed to Movant within 60

months as well as continue to make ongoing mortgage payments. Debtor has filed a motion to

convert this case to a chapter 13 on 03/03/2020 (docket #16).

          Per the Debtor’s schedules, the Debtor has approximately $100,764.00 in equity in the

Residence. The Residence is necessary for an effective reorganization. Debtor intends to file a

plan of reorganization that requires use of the Residence. The Residence will be fully provided

for in the chapter 13 plan.

          Counsel for Debtor has discussed possible resolution of this Motion with counsel for

Movant. Counsel for Movant is open to continuing this Motion pending the outcome of Debtor’s
        Case 20-30599 Document 17 Filed in TXSB on 03/10/20 Page 2 of 2




motion to convert to a chapter 13. In addition, counsel for Movant has indicated that they would

agree to an Adequate Protection Order to address any possible post-petition arrearage.

       As such, the Debtor respectfully requests that the Motion be denied.



Date: March 10, 2020                        /s/ Nicholas M. Wajda
                                            Nicholas M. Wajda, Esq.
                                            Wajda & Associates, P.C.
                                            5430 Lyndon B Johnson Fwy, Ste 1200
                                            Dallas, TX 75240
                                            nick@recoverylawgroup.com
                                            214−396−6008
